IN THE SUPREME COURT OF PENNSYLVANIA

In   the Matter of                             :   No. 2255 Disciplinary Docket No. 3

CHARLES ELLIS STEELE                           :   No. 110 DB 2014

                                               :   Attorney Registration No. 36583

                                               :   (Allegheny County)




                                           ORDER


PER CURIAM


         AND NOW, this 21st day of July, 2017, on certification by the Disciplinary Board

that Charles Ellis Steele, who was suspended for a period of one year, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E.

217, and there being no other outstanding order of suspension or disbarment, Charles

Ellis Steele is reinstated to active status.